 
Execution Copy

CONFIDENTIAL PORTIONS OF THIS AGREEMENT DESIGNATED BY ASTERISKS (*) HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT.




EXCLUSIVE MARKETING AGREEMENT


This Agreement is effective as of July 15, 2009 by and between Cardio Vascular
Medical Device Corp., a company organized and existing under the laws of the
State of Delaware listed on the OTCBB under Ticker CVSL (the “Marketing Arm”),
and Elgressy Engineering Services (1987) Ltd., a company incorporated in the
State of Israel with principal place of business located in 16 Schechterman
Street, Industrial Zone Netanya (hereinafter “Elgressy”); each of the Marketing
Arm and Elgressy may be referred to as a "Party" and collectively as the
"Parties".
 
RECITALS
 
 
1.  
Elgressy is engaged in the business of designing and manufacturing products for
cooling tower water treatment systems, parts of which currently are either
patented  or have patents pending (the "Products") and desires that the sale and
use of such Products be actively and diligently promoted in the Territory and in
the Fields (both as defined below); and,

 
 
2.  
The Marketing Arm desires to actively and diligently promote the use of the
Products in the Territory and in the Fields, with the aim of locating customers
in the Territory and in the Field and entering into Lease Agreements or Sale
Agreements, as defined below, for the Products with such customers.

 
IN CONSIDERATION OF THE MUTUAL BENEFITS TO BE DERIVED HERETO AND MUTUAL
AGREEMENTS HEREIN, THE PARTIES, INTENDING TO BE LEGALLY BOUND, HEREBY AGREE AS
FOLLOWS:


 
1.  
DEFINITIONS

 
 
1.1  
"Additional Installation" means as defined in Section 3.12 below.

 
 
1.2  
"Affiliate" means all persons and business entities that now or here­after,
directly or indirectly, i) control, or ii) are owned or controlled by, or iii)
are under common control of such Party.

 
 
1.3  
"Agreement" means this document and any annex, exhibit, attachment, schedule,
addendum, or modification hereto, unless the context otherwise indicates.

 
 
1.4  
"Claims" means any and all costs, losses, liabilities, damages, lawsuits,
judgments, claims, actions, penalties, fines and expenses (including, without
limitation, interest, penalties, reasonable attorneys’ fees and all monies paid
in the investigations, defense or settlement of any or all of the foregoing).

 
 
1.5  
"Confidential Information" means any invention, know-how or idea of a Party
hereto or any other scientific, business, technical or financial information of
Party hereto including any proprietary information relating to the Products or
the business of a Party hereto, its financials and business, marketing and sales
plans that may be divulged to the other Party in the course of the performance
of this Agreement provided however, that any of the above which is either (i)
already known to the disclosing Party at time of its disclosure; or (ii) becomes
publicly known through no wrongful act of the disclosing Party or as a result of
a breach of this Agreement; or (iii) received from a third party free to
disclose it to the

 
 
 
1

--------------------------------------------------------------------------------

 
 
1.6  
 disclosing Party and without any obligations to keep confidential; or (iv)
communicated to a third party with express written consent of the other Party,
shall not be deemed to be Confidential Information.

 
 
1.7  
"Customer” means a lessee or purchaser(s) of Products pursuant to a Lease or a
Sale Agreement under the Revenue Based Model (as defined in Section 9).

 
 
1.8  
"Field" means any and all types of power plants in the United States (the “Power
Plants”) or the hotel chains set forth in Schedule1.8 hereto, in the United
States (the "Hotels"); the Power Plants and the Hotels are hereinafter
collectively referred to as the "Fields".

 
 
1.9  
"Initial Installation" means as defined in Section 3.12 below.

 
 
1.10  
"Installation" means to install and execute the initial operation of a Pilot
Products and/or the Products (as the case may be) at the Customer's facility.

 
 
1.11  
"Intellectual Property Rights" means any and all patent and patent application
rights, copyrights, moral rights and any other rights in works of authorship,
rights to trademarks and service marks and applications, and all other
intellectual property rights in connection with inventions, improvements,
designs, configurations, ideas, concepts, innovations, know how, drawings,
schematics, original works of authorship, formulae, concepts, techniques,
methods, systems, processes, compositions of matter, software, databases and
mask works; all of the foregoing, in any jurisdiction, whether or not
patentable, copyrightable or protectable as trade secrets, irrespective of
whether registered as a patent, copyright, trademark or in another form, and
irrespective of whether constituting a commercial, professional or trade secret,
including, without limitation, with respect to Elgressy, the Manufacturing
Technology and the Production Data Package.

 
 
1.12  
"Lease Agreement" means a lease agreement entered into by the Marketing Arm or a
subsidiary thereof, with a Customer, for the lease of the Products, for a period
of up to ten (10) years.

 
 
1.13  
"Lease Price" means the total consideration paid by the Customer in connection
with the lease of the Products.

 
 
1.14  
"Manufacturing Technology" means hardware, software, inventions, data, trade
secrets, works of authorship, know-how, methods and methodologies, inventions,
ideas, processes and practices, technical data, drawings, formulations,
technical reports, operating and testing procedures, instruction manuals, raw
material or production specifications, computer software, the results of
research and development work, whether in hard copy or in computer held form,
including without limitation the Production Data Package and all Intellectual
Property Rights underlying the Products;

 
 
 
2

--------------------------------------------------------------------------------

 
 
1.15  
"Material Breach" a material breach of this agreement shall be a default of a
Party under Sections 3.3('Non-competition), 3.15 ('Title to
Modifications'),  4.15 ('Elgressy IP rights') and any other breach which a Party
fails to rectify, if rectifiable, within a period of thirty (30) days after
receipt of a written notice of default. In order to remove doubt, failure to
reach the sales targets whether pursuant the Short Marketing Plan or the Five
Year Marketing Plan will not be considered a Material Breach.

 
 
1.16  
“Pilot Product” means as defined in Section 4.5 below.

 
 
1.17  
"Product" means as defined in the recitals above.

 
 
1.18  
“Production Data Package” means the design, engineering, functional and
technical specifications, bill of materials and testing procedures for the
Products, including net lists, schematics, enhancements, designs, formulae,
processes, drawings, routines, subroutines, techniques, concepts, computer
software programs or applications (in both source code and object code form),
flow charts, diagrams, work product and other materials or any types whatsoever,
know-how, and tangible or intangible information or material, including third
party software to the extent permitted by law or contract.

 
 
1.19  
"Regulatory Requirements" means any laws, rules, regulations, certifications and
standards under any applicable law or that are promulgated or provided by a
governmental or regulatory agency, as they may be from time to time, which apply
to or are required for certain activity in connection with or arising out of
this Agreement.

 
 
1.20  
A “Sale Agreement” means an agreement for the sale of the Products entered into
by the Marketing Arm or its subsidiary with a Customer.

 
 
1.21  
"SLA" means a service level agreement. "Elgressy SLA" means the SLA which sets
forth the level of service Elgressy is required to provide to the Marketing Arm,
and is attached hereto as Schedule 1.21A. "MA SLA" means the SLA which sets
forth the minimum level of service the Marketing Arm, directly or indirectly, is
required to provide to a Customer and is attached hereto as Schedule 1.21.B.

 
 
1.22  
"Territory" means (i) Germany and (ii) the states of the United States of
America listed in Schedule 1.22 hereto (the "States").

 
 
 
3

--------------------------------------------------------------------------------

 
 
2.  
APPOINTMENT AND SCOPE

 
 
2.1  
Appointment. Elgressy hereby appoints the Marketing Arm as: (1) its exclusive
independent sales and marketing representative for the Products in the Territory
and the Fields, and (2) its exclusive service provider relating thereto, and the
Marketing Arm hereby accepts such appointments, all subject to the terms and
conditions of this Agreement.

 
 
2.2  
Activity Outside Territory. The Marketing Arm shall be entitled to act outside
the Territory and/or the Fields with respect to marketing and sale of the
Products, only with the prior written consent of Elgressy, for each sale.

 
 
2.3  
Subagents.

 
 
2.3.1  
The Marketing Arm may use subcontractors and/or subagents including the
Marketing Arm’s subsidiaries (“Subagent(s)”), to promote the sale, lease and use
of the Products and for the Installation (as defined below) and the supply of
the after sale technical and other required services in the Territory and/or in
the Fields; provided that: (i) the Marketing Arm shall provide Elgressy with the
name, address and field of activity of any such Subagent, (ii) all agreements
with Subagents relating to the Products (“Subagent’s Agreement(s)”) shall be
consistent with this Agreement and shall include the provisions attached hereto
as Schedule 2.3.1, and (iii) Elgressy shall have the right to demand that the
Marketing Arm replace any Subagent in the event of a breach of this Agreement
and/or the Subagent's Agreement, if such breach is not cured within sixty (60)
days of receiving a notice by the Marketing Arm from Elgressy regarding such
breach. It is agreed that the Marketing Arm shall consult Elgressy regarding the
criteria which may be applied for selecting local Subagents. The Marketing Arm
shall inform Elgressy, as soon as practical, of it becoming aware, of any breach
by Subagent which constitutes a breach of this Agreement or a breach of a
Subagent's Agreement, affecting Elgressy’s IP rights . The Marketing Arm shall
assist Elgressy in protecting Elgressy’s rights against such acts and
infringements.

 
 
2.3.2  
The Marketing Arm shall require its Subagents, acting on behalf of the Marketing
Arm with respect to this Agreement, to purchase and maintain insurance at all
times throughout the term of the Subagent's Agreement, at such Subagent's own
account, with respect to the operation of the Products (“Subagent's Insurance
Policies”). The Subagent's Insurance Policies will have terms and conditions and
a limit of liability in an amount as shall be advised by an independent
insurance expert, to be appointed by the Marketing Arm at no expense to
Elgressy. The Subagent's Insurance Policies shall name each of the Marketing Arm
and Elgressy as additional insured or loss payee.

 


 
4

--------------------------------------------------------------------------------

 
 
3.  
ADDITIONAL UNDERTAKINGS OF THE MARKETING ARM

 
 
3.1  
The Marketing Arm undertakes that it will make reasonable commercial efforts to
promote the sale/lease and use of the Products in the Territory and in the
Fields.

 
 
3.2  
The Marketing Arm agrees to make reasonable commercial efforts to carry out the
marketing, promotion and sale/lease of the Products in the Territory and in the
Fields, by different means, at its sole discretion, but in no case less than
reasonable commercial means pursuant to the Short Marketing Plan and the 5 Year
Marketing Plan (both as defined below). Any and all marketing, promotional,
sales and administrative costs, including any and all costs associated with
attendance at or participation in trade shows, congresses or similar
conferences, shall be borne by the Marketing Arm, unless otherwise is expressly
stated in this Agreement.

 
 
3.3  
Non-competition. The Marketing Arm declares that it is not currently selling or
promoting products that are competitive with the Products in the Territory
and/or the Fields, and that the Marketing Arm does not have, nor during the term
of this Agreement will it have, any conflict of interest or otherwise be subject
to any restriction or third party agreement that would substantially adversely
impair or prevent the Marketing Arm from representing the Products in the
Territory and in the Fields faithfully and diligently, and during the term of
this Agreement and for a period of two (2) years following its
termination,  will not sell or promote products that are competitive with the
Products.

 
 
It is hereby clarified that for the purposes of this Section 3.3 "products that
are competitive with the Products" means products with the same functionality of
the Products and that an end user customer may consider purchasing as an
alternative to the Product for the same purpose, and further provided that such
products, which may be competitive,  utilize electro-chemical technologies for
water purification.
 
 
3.4  
Marketing and Sales Plan. Prior to the signing of this Agreement the Marketing
Arm has provided Elgressy with a detailed marketing and sales plan for the first
year, including quarterly sales targets (“Short Marketing Plan”). The signing of
this Agreement by the parties hereto is deemed consent of the Parties to the
content of the Short Marketing Plan. The Short Marketing Plan includes the
following:

 
 
3.4.1  
*

 
 
3.4.2  
Each of the sales targets set forth in the Short Marketing Plan or annual
targets for the Five Year Marketing Plan, respectively, shall be deemed to be
achieved, if the annual aggregate Contract Value of the agreements relating to
each of such Territory or Field entered into by the Marketing Arm and/or any of
its Subagents within the relevant year, shall be equal to or greater than * with
respect to the Short Marketing Plan and 75% of the sales target for each year
specified in the Five Year Marketing Plan.

 
 
 
5

--------------------------------------------------------------------------------

 
 
 
For the purposes of this Agreement the term "Contract Value" means the minimum
projected total aggregate amount of all income to be generated over 12 (twelve)
months from signing a specific contract, in accordance with the terms of that
contract, commencing upon the signing of such specific contract regardless
whether such period will extend beyond the year with respect to which sales
targets are being calculated, according to the terms of such specific contract;
provided however that if the actual total aggregate amount of all income
generated, with respect to each Lease and Sale Agreements - during the twelve
(12) months period from its signing, from Lease and Sale Agreements entered into
during the relevant (relevant for the purposes of sale target calculations) year
is less than the amounts specified in this Section 3.4.6 above then the said
sales targets shall be deemed not to have been achieved, and the provision of
Section 3.8 below shall apply, including the Marketing Arm Option, as defined
therein.

 
 
It is further clarified and agreed for the purposes of assessing whether a sales
target is met, that:
 
 
(i) if such Lease or Sale Agreement has been cancelled -  then   the shortfall
projected income as from the cancelation date shall be deducted from the
calculation as to whether a performance target has been achieved with respect to
the relevant year (it is hereby clarified that any income due or actually
generated from a cancelled contract shall be taken into account when calculating
Contract Value and sales targets, respectively, for the purposes of this
Agreement); and
 
 
(ii) notwithstanding the above, if such Lease or Sale Agreement has been
cancelled and such cancellation is caused by Elgressy's delay in the supply of
the Products and/or Elgressy's breach of its undertakings under this Agreement
and/or as a direct result from any act or omission of Elgressy, Elgressy's
agents and/or representatives and/or any third party on Elgressy's behalf the
aggregate projected income originally anticipated from such Lease or Sale
Agreement shall be deemed to be actually generated for the purposes of
determining whether a sales target is met.
 
 
3.5  
Hotels and States. If the Marketing Arm achieves the aforesaid targets with
respect to the Chosen Hotels (both Pilot targets and sales targets), then in the
following year the Marketing Arm shall be entitled to the rights granted under
this Agreement with respect to two additional Hotels and to one additional
State, out of the list attached hereto as Schedule 1.8,  and this mechanism
shall continue in the years thereafter, granting the Marketing Arm the rights to
sell to two additional Hotels a year, and one additional State  for each
subsequent year, subject to its meeting the previous year's sales target for
such Chosen Hotels or Chosen States (including for the States added as
aforesaid), as applicable.

 
 
3.6  
Five Year Marketing Plan. Attached to this Agreement as Schedule 3.6, are the
five year sale targets including projections for each of the different States,
Territories  and Fields, for the first five (5) years following the first
calendar year of this Agreement (the “Five Year Marketing Plan”).

 
 
 
6

--------------------------------------------------------------------------------

 
 
3.7  
Updated Targets.  It is agreed that each of the annual sale targets in the Five
Year Marketing Plan,  for subsequent five (5) year periods and thereafter shall
be at least  *than the targets for the previous calendar year.

 
 
3.8  
Non-Performance. If the Marketing Arm does not meet at least 75% of its annual
targets as set out in the Short Marketing Plan and in the Five Year Marketing
Plan and/or with regard to the Pilot targets (“Non-Performance”), as updated
from time to time in accordance with Section 3.7 above, then subject to
Marketing Arm Option, as defined below, (i) Elgressy may at any time and in its
sole discretion, terminate the Marketing Arm's rights to exclusivity with
respect to the Territory and/or the Field regarding which the Non-Performance
occurred, by giving ninety (90) days written notice to the Marketing Arm. For as
long as Elgressy has not granted any third party exclusive rights for such
Territory or Field, the Marketing Arm will be allowed to continue and operate on
a non-exclusive basis in such Territory or Field, or part thereof, which is not
subject to third party exclusivity rights) as the case may be. Upon the
appointment by Elgressy of an exclusive representative or agent in a Chosen
State or Germany or Field, the Marketing Arm will have no further rights in such
Chosen State or Germany or Fields, as the case may be, except under existing
Sales or Lease Contracts. The Marketing Arm shall not have any claims and shall
not be entitled to any remedy against, and compensation from, Elgressy or anyone
acting on its behalf, in connection with any such termination of rights. It is
hereby clarified, that if the Marketing Arm does not achieve 75% of the
aforesaid annual targets with respect to the States, it shall lose its
exclusivity with respect to all the States. However notwithstanding the above,
if an annual target is not met, the Marketing Arm shall have the option to pay
Elgressy a cash payment equal to Elgressy's share in the shortfall with regard
to 75% of the relevant annual target, in order to keep its exclusivity in the
aforementioned Territories or Fields (the "Marketing Arm Option"). The Marketing
Arm Option must be exercised and funded within sixty (60) days of the end of a
relevant year, after which it shall expire.

 
 
Notwithstanding the above, in the event that (i) the Marketing Arm did not
exercise the Marketing Arm Option, and (ii) Elgressy has not granted any third
party exclusive rights for any Chosen State or Germany or Field, and (iii) in
the year following the Non-Performance, the Marketing Arm has achieved the
relevant targets for a Chosen State or Germany or Field for the year for which
Non-Performance occurred and for the following year, the exclusivity shall be
reinstated for such Chosen State or Germany or Fields, as the case may be and
the above paragraph of this Section 3.8 shall apply. For the purpose of this
section, the target for the Chosen States shall be reduced proportionally for
the Chosen  States  in which exclusivity has been granted by Elgressy to a third
party. (i.e., if Elgressy grants exclusivity with respect to one of the Chosen
States, and assuming there are three Chosen States,  the annual target with
respect to the Chosen  States  left shall be reduced from *
 
 
7

--------------------------------------------------------------------------------

 
 
3.9  
Reports.

 
 
3.9.1  
Subject to any applicable law and regulation, the Marketing Arm shall provide
Elgressy with a written report, not later than thirty (30) days following the
completion of each quarter, indicating the Marketing Arm’s sales/leases in the
Territory in the previous calendar quarter, with the Customer’s name and
address. The Marketing Arm will also provide Elgressy copies of all agreements,
in connection with the Products, which were entered into  with Customers and
Subagents. The Marketing Arm shall maintain complete and accurate records of the
location, quantities, catalog number, place of sale in the Territory and lot
numbers of all shipments as part of its in-house tracking program for a period
not less than the longer of: (i) three (3) years after the last Product was
dispatched by Elgressy to the Marketing Arm, and (ii) the period required under
any applicable law or regulation.

 
 
3.9.2  
In addition, the Marketing Arm shall provide Elgressy with: (i) a report once
every calendar quarter specifying the Revenues actually received during the
previous calendar quarter for which payments are due to Elgressy, signed by the
Marketing Arm's Chief Financial Officer or Chief Executive Officer, and (ii) not
later than twenty one (21) days following the publication of the Marketing Arm's
annual a copy of financial statements as published subject to the Marketing Arm
being a corporation whose stock is publicly traded.

 
 
It is hereby clarified, that for the purpose of this Agreement the term
"Revenues" shall mean any and all payments actually received by the Marketing
Arm from Customers and Subagents (with regard to Products).
 
 
3.10  
Lease Agreements. The Marketing Arm undertakes that all Lease Agreements shall
be consistent with this Agreement and shall include the following provisions:
(i) all Customers shall be connected to Elgressy’s control center, if available,
and (ii) in the event that the Marketing Arm shall breach the Elgressy SLA which
breach shall not be cured within thirty (30) days from the receipt of written
notice from Elgressy to this effect, the Lease Agreement (including all rights
and obligations thereof) will be assigned by the Marketing Arm to Elgressy or
its designee, upon Elgressy’s written request to such assignment. The Marketing
Arm shall provide Elgressy with an electronic copy of all signed Lease
Agreements. The aforementioned provisions shall apply mutatis mutandis to any
Sales Agreement.  It is hereby agreed that the Marketing Arm shall make its best
efforts that a Lease Agreement shall not include any provision with respect to
penalty in case of delay in delivery; however, in the event that a Customer
insists on such a provision in its Lease Agreement or Sale Agreement, such
provision in the Lease Agreement or Sale Agreement will be subject to Elgressy's
prior written consent and approval ("Special Provision"), in order for Elgressy
to be deemed liable for payment thereof.

 
 
3.11  
Permits and Approvals. If any Installation (as defined below) requires any
permits and approvals under the jurisdiction of the Territory and/or the Field,
as applicable, the Marketing Arm shall obtain such permits and approvals at its
sole expense - all, subject to Section 6 below.

 
 
 
8

--------------------------------------------------------------------------------

 
 
3.12  
Additional Installations. With respect to any Installation following the first
two Installations ("Additional Installations") in each of Germany, each Field
and the States (together) the Marketing Arm, by itself or through suitable
contractors located by the Marketing Arm ("Contractors"), shall execute the
Installation, as well as provide technical support to the Customers for the
entire Lease Agreement period, subject to the terms and conditions of such Lease
Agreement and this Agreement.  All  the costs and expenses relating to these
Additional Installations will be borne by the Marketing Arm.  It is clarified
that the first two Installations in each of Germany, each Field and the States
(together) (8 Installations in total) (the "Initial Installations") shall be
carried out according to Section 4.8 hereto.

 
 
3.13  
Subagents/Contractors. Any agreement with a Subagent and/or Contactor shall
include a provision according to which any such agreement, including all rights
and obligations thereof, may be assigned by the Marketing Arm to Elgressy or its
designee, subject to Elgressy's prior written consent.

 
 
3.14  
Service Warranty. Upon Customer's request only, the Marketing Arm shall provide
each Customer with a service warranty consistent with the MA SLA.

 
 
3.15  
Title to Modifications.. The Marketing Arm agrees that Elgressy shall have any
and all right, title and interest in and to any modifications, design changes or
improvements arising directly out of or in direct connection to the Products'
technology suggested by the Marketing Arm, its employees, Subagents, Customers,
or other persons, without the payment of any additional consideration therefor
either to any of such persons, except to the extent, and then only to the
extent, required by applicable law otherwise. The Marketing Arm will execute
(and/or cause the execution) of all reasonable documents and take (and/or cause
to be taken) all other reasonable action necessary to vest all such right, title
and interest in such modifications, design changes or improvements in Elgressy;
provided however that any costs and expenses incurred by the Marketing Arm
and/or its Contactor or Subagents with respect to this Section shall be borne
and/or reimbursed by Elgressy, subject to its prior written consent. For removal
of doubt the Marketing Arm and/or its Contractor and/or Subagents' undertakings
under this Section shall be subject to such reimbursement by Elgressy, and the
reasonable availability of the Marketing Arm and/or is Contractor and/or
Subagent's.

 
 
4.  
ADDITIONAL OBLIGATIONS OF ELGRESSY

 
 
4.1  
Sales Support. Elgressy shall provide the Marketing Arm with any and all sales
and marketing information available with regard to the Products and shall
furnish, without charge, such promotional literature, and other materials
pertaining to products as are available from time to time. Elgressy hereby
authorizes the Marketing Arm and any of its employees and Subagents to use such
material and information in connection with the Products as well as with any
other material and information available on the Elgressy website as may be
updated from time to time.

 
 
 
9

--------------------------------------------------------------------------------

 
 
4.2  
Control Center. Subject to the terms of this Agreement, the Lease Agreements and
the Sale Agreement, Elgressy hereby undertakes to (i) enable the connection of
each and every Customer's Product to its control center within thirty (30) days
following such request from the Marketing Arm and through provision of the
Products with the relevant functionality to allow such connection; (ii) to
provide control, malfunction assessments and diagnosis in real time pursuant to
the Elgressy SLA for a period equal to the term of each Lease Agreement.

 
 
4.3  
Warranty and Process Guarantee.

 
 
4.3.1  
THE WARRANTIES SET FORTH IN THIS SECTION 4.3 ARE IN LIEU OF ALL OTHER
WARRANTIES, EXPRESS OR IMPLIED, ALL OF WHICH ARE HEREBY EXPRESSLY DISCLAIMED AND
EXCLUDED BY ELGRESSY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE.

 
 
4.3.2  
The warranties and performance guarantee in this Section 4.3 do not extend to
any Product that is modified or altered, is not maintained according to
Elgressy’s maintenance recommendations attached hereto as Schedule 4.3.2 (the
"Maintenance Recommendations"), is operated, handled or stored in a manner other
than that specified in the Maintenance Recommendations (as such recommendations
are reasonably amended by Elgressy from time to time with respect to its
customers generally), has its serial number removed or altered or is treated
with abuse, negligence or other improper treatment. .

 
 
4.3.3  
Product Warranty. Elgressy warrants and represents, for a period of 18
(eighteen) months commencing upon installation of a Product at the Customer's
premises (the "Warranty Period") that the Products (including any spare parts)
shall be free from defects in material and workmanship and shall comply with the
specifications. The Marketing Arm will provide a back-to-back warranty to the
Customer in the States and the Fields. In Germany, the Marketing Arm shall
provide the Customers with an Elgressy product warranty unless otherwise
demanded by Customer, and Elgressy undertakes to provide such Product warranty.

 
 
4.3.4  
Warranty for Repairs. Without derogating from the warranty provided in the
preceding clause, Elgressy warrants and represents that any repair of a Product
shall be free from material defects in material and workmanship, and shall
comply with the applicable specifications, for a period of eighteen (18) months
from the date of repair of such Product.

 
 
4.3.5  
Performance Guarantee. Elgressy shall provide the Marketing Arm with a
performance guarantee for the Warranty Period, with respect to the Product, as
may be adjusted on a project-by-project basis, upon receiving the Customer's
specifications, whereby Elgressy shall guarantee the due performance of the
Product pursuant to the specifications and Customer's requirement, as set forth
in the request for quotation, as may be thereafter amended by the consent of the
parties. The Marketing Arm will provide a back-to-back performance guarantee to
the Customer in the States and the Fields. In Germany, the Marketing Arm shall
provide the Customers with an Elgressy performance guarantee, and the latter
undertakes to supply such performance guarantee

 
 
 
10

--------------------------------------------------------------------------------

 
 
4.3.6  
Remedies. Should there be any defect covered by the warranties and guarantees
set forth in Sections 4.3.3 to 4.3.5 above, Elgressy shall, at its own expense,
repair or replace the non-conforming Product pursuant to and within the time
frame set forth in the Elgressy SLA. It is understood by the Parties that
neither the Marketing Arm nor any of its Subagents shall be entitled to any
other remedy from Elgressy under such warranties and guarantees unless otherwise
expressly stated herein). Notwithstanding the aforesaid, it is hereby clarified,
that in the event of a malfunction or breakdown of a Product within 30 days of
Installation, in a way that Elgressy is not able to repair or replace such
Product, Elgressy shall (i) remove the Product from the Customer’s premises, at
its own expense, and (ii) will return to the Marketing Arm the consideration
paid for such Product and this shall be the sole and exclusive liability of
Elgressy.

 
 
4.4  
SLA. All of Elgressy's obligations hereunder shall be performed at the times and
under the terms prescribed in the Elgressy SLA.

 
 
4.5  
Products Supply. Elgressy undertakes to supply, during the term of this
Agreement the Products to the Marketing Arm, for the consideration set out in
Section 5. In addition, Elgressy shall supply to the Marketing Arm, upon the
latter’s request and free of any consideration, two (2) pilots of the Product
(“Pilot Products”), provided that (i) the cost of each of these Pilot Products
based on the price set forth in the Price List (as defined below) (in this
Section only, the "Cost") shall not exceeed* and (ii) Installation  of the Pilot
Products shall be as provided for Initial Installations or Additional
Installations, as applicable, and any, additional expenses such as shipment
shall not be borne by Elgressy and (iii) the Lease/ Sale Agreement with such
Customer shall include a provision according to which the Customer undertakes to
lease/purchase the Product within thirty (30) days of Installation, if, the
Pilot Products fulfils the performance criteria set out in such Lease Agreement
or Sale Agreement. It is hereby clarified, that (a) in the event that  the
Marketing Arm requires Pilot Products with a Cost greater than * Elgressy shall
be entitled to receive payment of the difference between the Cost of the Pilot
Products required and * (b) upon the reimbursement of Elgressy for a Pilot
Product, the Marketing Arm shall be entitled to  a replacement Pilot Product
such that at all times the Marketing Arm shall have at its disposal two (2)
Pilot Product installations.

 
 
4.6  
Technical Support. Elgressy (directly or through its designees) undertakes to
provide the Marketing Arm and the Customers, as may be required by the Marketing
Arm and/or by the Customers, with technical support by e-mail or telephone, in
accordance with the Elgressy SLA. In the event of a malfunction or breakdown of
a Product during the Warranty Period and subject to the above Warranty, Elgressy
undertakes that it will, at its expense, solve any problems that the Marketing
Arm's technical support or the Subagents and Contractors are (i) unable to
resolve despite the reasonable efforts by duly trained personnel, or (ii)
unauthorized to resolve pursuant to this Agreement, or (iii) if resolved by them
would void the warranty granted by Elgressy to the Product, and in such cases,
to repair or replace such Product (or its spare parts), at its own expense upon
receipt of a written notice of such malfunction or breakdown.  The repaired or
replaced the Product (or its spare parts) shall be returned to the Customer via
a commercially acceptable carrier, freight prepaid within seven (7) days from
the date of the aforementioned notice for parts which are considered critical
(as defined as in the Elgressy SLA) or within thirty (30) days in other cases.

 
 
 
11

--------------------------------------------------------------------------------

 
 
4.7  
Customer Information. Elgressy undertakes to provide the Marketing Arm with
contact information of any potential clients that approach it with regard to the
Products in the Territory and/or in the Fields. Elgressy shall not be entitled
to sell and/or lease Products and/or provide services with respect to the
Products in the Territory and/or in the Fields as long as the Marketing Arm is
entitled to do the same, exclusively, pursuant to this Agreement.

 
 
4.8  
Initial Installations. Elgressy undertakes that it will ensure that Elgressy's
professional and suitably trained technical personnel are available to execute
the Initial Installations. It is agreed that the Parties shall take all
reasonable efforts to coordinate the Initial Installations in order to minimize
travel to the States and Germany. Elgressy shall not be entitled to any
consideration with respect to the above-mentioned Initial Installations. The
Marketing Arm shall bear costs and expenses incurred by Elgressy personnel with
respect to such Initial Installations (e.g. flight tickets, hotels, etc.). It is
clarified that the costs and expenses relating to all the personnel of the
Marketing Arm and the Customers and/or the infrastructure costs relating to
these Initial Installations will not be borne by Elgressy. Elgressy agrees that
the Subagents and/or Contractors appointed by the Marketing Arm for the purpose
of Additional Installations, after sale support and maintenance of the Product
at the Customer site, will be trained by Elgressy on site and will be permitted
to observe and participate in all the aforementioned Initial Installations in
order to acquire the skills which will enable them to undertake subsequent
Additional Installations to Elgressy’s satisfaction and to provide continuous
support to Customers, in accordance with the  MA SLA provided that all expenses
thereto will be borne by the Marketing Arm or the Subagent or a Contractor  It
is hereby clarified, that the Marketing Arm shall be responsible for the
Additional Installations and providing support, in accordance with the MA SLA,
and Elgressy shall only be obliged, without derogating from any of its
warranties and guarantees set forth above, to provide for no additional
consideration, the technical support set forth in Section 4.6 above and in
accordance with the Elgressy SLA.

 
 
 
12

--------------------------------------------------------------------------------

 
 
4.9  
Notification of Changes. Elgressy reserves the right to change a Product or its
specifications or to discontinue the manufacture of one or more of the Products,
without payment of any compensation to the Marketing Arm, subject to Elgressy
providing the Marketing Arm with: (i) one hundred twenty (120) days advance
notice of any material changes or discontinuations of Products; and (ii) one
hundred twenty (120) days advance notice of any changes in Products that are
expected to result in a change in the catalog number or model number of a
Product. Elgressy shall notify the Marketing Arm promptly of any material
changes in the Products or affecting prices, new products, supplementary
products, new versions and/or generations of the Products, terms, and conditions
of sale, sales policies, projected delivery dates, schedule changes, and other
matters that may affect the processing and completion of orders solicited by the
Marketing Arm. The provisions of this Section 4.9 shall not be applicable to
Products with respect to which a quotation has been provided by Elgressy, but
only to Products with respect to which Elgressy has not yet provided a
quotation.

 
 
4.10  
In any event of a material change to product and/or material modification of its
specifications or the replacement of a product by another product all in a way
that results in material change of the Product functioning or its Installation,
Elgressy shall train anew the Marketing Arm, its Contractors and its Subagents
at their premises and/or on site for the first two (2) Installations in a
Territory or a Field, in accordance with the mechanism set out in Section 4.8
above, and maintenance of the modified products or new products, in order to
enable them to install such products in a professional manner and to provide
services pursuant to Elgressy's SLA.

 
 
4.11  
Elgressy hereby grants the Marketing Arm an irrevocable license with a right to
sublicense, to use the Production Data Package and the Manufacturing Technology
to manufacture, market and sell, within the Territory and the Fields in the
event that Elgressy, by itself or through third parties, discontinues its
engagement in the business (including in case of liquidation whether voluntary
or otherwise) of selling products for water treatment or alternatively if
Elgressy discontinues the manufacture of the Products or any "product that is
competitive with the Products" (as such phrase is defined in Section 3.3 above)
by itself or through third parties (including in case of sale of the business or
assets of Elgressy in the framework which the purchaser reserves the rights of
the Marketing Arm pursuant to this Agreement); provided, however, that Elgressy
shall be entitled to a royalty payment equal * of any and all of the
consideration, excluding VAT, sales tax or any similar tax, actually paid by the
end-user Customer  to either the Marketing Arm or any of its subsidiaries or
affiliate or sub-licensees with respect to any use, sale, license, distribution
or any other manner, of such Production Data Package and the Manufacturing
Technology or products relating thereto, as long as the Marketing Arm uses such
license or any of the rights connected to or arising thereof out of, the
Production Data Package and the Manufacturing Technology. It is hereby clarified
that the Marketing Arm shall be entitled to withhold taxes from the amounts due
to Elgressy to the extent required by any applicable law, unless Elgressy has
provided the Marketing Arm with the required document which under the applicable
law, removes the Marketing Arm's legal requirement to withhold taxes. The
Marketing Arm shall provide Elgressy with documentary evidence of any such
payments.

 
 
 
13

--------------------------------------------------------------------------------

 
 
 
For the purposes of the license granted to the Marketing Arm under this
Section,  within ninety (90) days of signing the first Lease Agreement, Elgressy
will deposit the Production Data Package and the Manufacturing Technology of all
Products and any other relevant information required for the manufacture of the
Product with Escrow Europe in Israel, who will act as a trustee for the parties
hereto and shall be required to release such material to the Marketing Arm only:

 
 
(a)  
 If Elgressy, by itself or thorough third parties, discontinues its engagement
in the business of selling products for water treatment (including in case of
liquidation whether voluntary or otherwise); or

 
 
(b)  
If Elgressy, by itself or through third parties, for a period of 6 (six) months,
is unable to provide a  Product;

 
 
 
The Marketing Arm shall bear all costs with respect to the trustee.

 
 
4.12  
Spare Parts. Elgressy undertakes to supply to the Marketing Arm, such amount of
inventory in order to meet all undertakings set forth in the Lease Agreements,
including without limitation to provide spare parts for any Products sold by the
Marketing Arm in accordance with the Lease Agreements. The Marketing Arm will
pay for these spare parts according to the Price List. Elgressy undertakes to
hold, during the term of this Agreement and with respect to each Product
installed at a Customer's site for a period equal to the lease period, as may be
extended or renewed from time to time, a minimum level of inventory in order to
meet all undertakings set forth in this Agreement and in the Lease Agreements.
Such inventory will be kept at all time in good order and in marketable
conditions.

 
 
4.13  
Capacity. Without derogating from the generality of the foregoing in Section 5,
Elgressy warrants that given a two (2) month lead-time it is able to manufacture
and dispatch such number of Products equal to the quantity forecast by the
Marketing Arm for any given three (3) month period pursuant to Section 5 below
above. In addition, Elgressy warrants that it is able to manufacture and supply
Products pursuant to the Short Marketing Plan and the Five Year Marketing Plan
as to enable the Marketing Arm to meet the sales targets set forth therein, and
further, that such capacity shall be maintained, and if necessary increased,
throughout this Agreement. Elgressy agrees to supply to the Marketing Arm,
subject to reasonable allocations among all of Elgressy’s distributors based on
relative sales and gross margins resulting from these sales, in their respective
territories, sufficient quantities of any discontinued Products to cover
reasonable Customer orders or tenders applied for by the Marketing Arm prior to
a notice of discontinuance of a Product.

 
 
4.14  
Meetings. Upon the Marketing Arm's request that a representative of Elgressy
attends a meeting with a potential customer, Elgressy undertakes, at its
expense, to ensure that a competent Elgressy representative shall be available
in person to attend such meeting, provided, however that Elgressy will not be
required to participate in meetings in the United States and Germany more than
twice a year each. Elgressy may attend additional meetings upon the Marketing
Arm’s requests and at the Marketing Arm’s expense, subject to Elgressy’s sole
discretion.

 
 
 
14

--------------------------------------------------------------------------------

 
 
4.15  
Elgressy IP Rights. Elgressy hereby represents and warrants to the Marketing Arm
that: (i) to the best of Elgressy's knowledge, none of the Intellectual Property
related to the Products, the Manufacturing Technology and the Production Data
Package infringes any rights of any third party and there are no notices and/or
claims pending against Elgressy alleging that the production process and/or the
use of the Products infringes the rights of any third party; (ii) any and all
transfers of Intellectual Property rights by Elgressy shall be carried out
subject to and without derogating from the rights of the Marketing Arm pursuant
to this Agreement (iii) to the best of Elgressy's knowledge, Elgressy owns all
Intellectual Property Rights necessary for the operation of the business of the
Elgressy as presently conducted and as  proposed to be conducted under this
Agreement, except for future developments or adjustments to the Products that
may be required.

 
 
4.16  
Performance Standard. Elgressy represents and warrants that the performance
table attached hereto as Schedule 4.16 accurately represents the range of
savings of water and chemicals which occur directly as a result of the use of
the Products under reasonable conditions.

 
 
5.  
METHOD OF ORDERING AND ACCEPTANCE OF ORDERS

 
 
5.1  
Forecast. The Marketing Arm undertakes to provide Elgressy, within ten (10) days
before the end of every calendar quarter, with a sales forecast for the
following three (3) months. Elgressy undertakes to supply the forecasted sales
within 2 months from the relevant order date. It is hereby agreed and clarified
that the forecast provided by the Marketing Arm is for administrative purposes
only and shall not be deemed an obligation of the Marketing Arm to purchase
Products pursuant to the forecast, in any way whatsoever.

 
 
5.2  
Quotations. Within seventy two (72) hours after receiving a request for a
quotation (submitted in accordance with the form set out in Schedule 5.2
attached hereto) from the Marketing Arm, Elgressy shall submit a quotation,
valid for three (3) months, whereby Elgressy will be committed to supply the
Product with respect to which the quotation is given pursuant to the terms and
conditions of this Agreement including without limitation pursuant to the Price
List, as defined below.

 
 
5.3  
Purchase Order. Following the receipt of a quotation from Elgressy as set forth
above, the Marketing Arm shall be entitled to provide Elgressy during the three
(3) month term, with a binding Purchase Order (as defined below), with respect
to Products covered by the quotation. Such purchase order shall reference the
quotation, and shall specify: (i) the Products covered by the purchase order;
(ii) requested delivery date; (the "Purchase Order"). Elgressy will confirm
receipt of a Purchase Order within two (2) business days in Israel from its
receipt. Elgressy undertakes to meet the delivery dates set forth in each
Purchase Order, only to the extent consistent with the terms of this Agreement,
including payment terms, unless otherwise agreed by the Parties. A Product shall
not be deemed to have been ordered by the Marketing Arm unless and until
Elgressy receives a signed Purchase Order which has been confirmed pursuant to
this Agreement by Elgressy, which confirmation shall not be withheld if such
Purchase Order complies with the terms set forth in this Agreement.

 
 
 
15

--------------------------------------------------------------------------------

 
 
5.4  
Elgressy may decline to provide a quotation only:

 
 
5.4.1  
in the event that for the compliance with a Regulatory Requirement within the
Territory and/or the Fields or a Customer’s requirement, material technological
adjustments/modifications of Products and/or any technological development work
are required; or

 
 
5.4.2  
 LSI at in-let water > 1 and pH >8

 
 
6.  
REGULATORY REQUIREMENTS

 
 
Elgressy manufactures and will manufacture the Products at all times in
compliance with the CE standard applicable to Europe and the UL standard
applicable to United States. Elgressy further undertakes to comply in material
respects with the applicable Regulatory Requirements in Israel including without
limitation: (i) to possess a valid business license and any other permits and
licenses to enable it to perform its obligations hereunder; and (ii) to comply
with applicable environmental laws in all material respect; and (iii) to comply
with occupational health and safety standards and regulations, in each case
expect where such failure would not materially adversely affect its performance
pursuant to this Agreement. Elgressy further undertakes to comply in material
respects with the applicable Regulatory Requirements in other regions in which
it has activity, to the extent required to fully comply with its obligations
pursuant this Agreement.
 
 
The Marketing Arm undertakes to comply in material respects with all applicable
Regulatory Requirements required for its activities under this Agreement
including without limitation: (i) to possess a valid business license and any
other permits and licenses to enable it to perform its obligations hereunder;
and (ii) to comply with occupational health and safety standards and
regulations, in each case expect where such failure would not materially
adversely affect its performance pursuant to this Agreement.
 
 
The Marketing Arm shall inform Elgressy of any applicable specific regulatory
requirements in each of the Fields or States to the extent that it is aware of
any. Elgressy shall make commercially reasonable efforts to comply with such
regulations, subject to Section 5.4 above, to the extent applicable to its
obligations under this Agreement, if these changes affect the cost of the
Product, the price of the Product will be updated accordingly.
 
 
7.  
INDEMNIFICATION

 
 
7.1  
Indemnification by Elgressy. Elgressy shall indemnify, defend and hold the
Marketing Arm and its affiliates, and its and their respective officers,
directors, employees, agents and shareholders, and its and their respective
assigns, heirs, successors and legal representatives harmless from and against,
any and all Claims, that arise out of any claim of a third party asserted
against the Marketing Arm arising as a result of : (a) any Elgressy Liability
(as defined below) including without limitation in connection with any defect in
the design, built, manufacture and the performance of the Product; (b)
any infringement or misappropriation of any patent or intellectual property
rights of such third party relating to a Product(s) including without
limitations in connection with the Trademarks, as defined below; (c) any claim
covered by the warranties and guarantees provided by Elgressy under this
Agreement; or (d) any other negligent or intentional act or omission of
Elgressy, its employees or representatives.

 
 
 
16

--------------------------------------------------------------------------------

 
 
7.2  
Indemnification by the Marketing Arm. The Marketing Arm shall indemnify, defend
and hold Elgressy and its Affiliates, and its and their respective officers,
directors, employees, agents and shareholders, and its and their respective
assigns, heirs, successors and legal representatives harmless from and against,
any and all Claims, that arise  out of any claim of a third party asserted
against the Elgressy arising as a result of (a) any Marketing Arm Liability (as
defined below); or (b) any other negligent or intentional act or omission of the
Marketing Arm, its employees or representatives, Contractors and Subagents; or
(c) any Special  Provision to which Elgressy did not agree in advance as set
forth in Section 3.10 above.

 
 
7.3  
It is further agreed that the indemnification obligations of the Parties hereto
as set forth in Section 7.1 and 7.2 above shall be limited to the amount
actually received by the indemnifying party under its insurance policy purchased
pursuant to Section 7.6 (Insurance) below, if and to the extent that such
insurance policy covers such liability and such amount are actually received
from the insurance company and if such liability is not covered by insurance
and/or no amounts are actually received from the insurance company, the
liability will be as otherwise provided in this Agreement. Notwithstanding the
foregoing with regard to IP Infringement Awards (defined in Section 8.1)
Elgressy’s liability shall be unlimited.

 
 
7.4  
Without derogating from Marketing Arm's rights to be indemnified pursuant to
this Agreement, if a Claim is to be made by a third party with regard to
intellectual property infringement relating to any or all Products, the Party
that received the Claim shall immediately notify the other Party. After such
notice, Elgressy shall advise the Marketing Arm within the time specified in
such Claim,  if it elects at its own cost, risk and expense, to assume the
defense and investigation of such lawsuit or action and/or, to compromise or
settle such claim. It is hereby agreed that the aforementioned defense,
investigation and/or compromise shall not derogate in any way whatsoever from
the Marketing's Arm's rights pursuant to this Agreement. In the event Elgressy
decides not to pursue the defense and/or compromise and/or settle such claim, it
shall promptly notify the Marketing Arm of its decision which shall constitute
an irrevocable authorization for the Marketing Arm to assume the defense at its
own risk and expense, and in such case (A) if a judgment is given against the
Marketing Arm or Elgressy with regard to such Claim, the provisions of this
Agreement shall continue to be in effect to the extent practical, or (B) if the
Marketing Arm wins such a Claim, then: (i) Elgressy shall grant the Marketing
Arm exclusivity with respect to the Territories and/or Fields to which such
Claim relates, without the Marketing Arm's need to fulfill the targets relating
to such Territories and/or Fields, and (ii) until the Marketing Arm has recouped
from sales of the Products an amount equal to the actual out of pocket costs and
expenses incurred by the Marketing Arm with respect to defending such Claim, the
Marketing Arm shall not be required to pay Elgressy the Additional Payment (as
defined in Section 9.1.2 below)  for the Products relating to such Claim with
respect to the specific Territory, State or Field to which the Claim relates,
however, once the Marketing Arm recoups from sales or leases of the Products the
amount equal to the actual out of pocket costs and expenses incurred by it with
respect to defending such Claim, it shall again begin paying Elgressy the
Additional Payments in accordance with Section 9.   However,  in the event that
other distributors of the Products also wish to assume the defense – the costs
and expenses shall be allocated pro-rata between them.

 
 
 
17

--------------------------------------------------------------------------------

 
In the event that the Marketing Arm assumes the defense of the Claim, Elgressy
will provide all documents and information reasonably required for such defense
and  the Marketing Arm shall not compromise the Claim if such compromise
contains any admission of liability by Elgressy or an undertaking of payment by
Elgressy, without Elgressy’s prior written consent.
 
 
It is hereby clarified, that in case of a Federal claim, the mechanism stated in
this Section 7.4 shall not apply, and the Parties shall decide on a case to case
basis how to handle such Claim.
 
 
7.5  
Indemnification Procedure. The indemnification obligations herein shall be
subject to the following conditions and limitations: (i) any of the parties
entitled to be indemnified pursuant to the above (the "Indemnified Party") shall
notify the other party (the “Indemnifying Party”) promptly after the assertion
of any claim, demand, complaint, other action by a third party or occurrence of
any event which may give rise to indemnification hereunder; (ii) the
Indemnifying Party shall be entitled to assume the defense against such claim,
demand, complaint or other action, in which case the Indemnified Party shall
provide the Indemnifying Party with reasonable access to its records and
personnel relating thereto during normal business hours, and shall otherwise
cooperate with the Indemnifying Party in the defense or settlement thereof; and
(iii) whether or not the Indemnifying Party has assumed the defense as
aforesaid, none of the Indemnified Party or the Indemnifying Party shall settle
or compromise any such action or claim, without the prior written consent of the
other party, which shall not be unreasonably withheld.

 
 
7.6  
Insurance. Each Party undertakes that at all times throughout the term of this
Agreement it shall maintain in effect, on its own account, with respect to the
Products and its obligations under this Agreement, product liability insurance,
third party liability insurance, employer's liability insurance and property
insurance policies. The insurance policies will be issued by a reputable insurer
and will each have a limit of liability per occurrence and in the yearly
aggregate as shall be agreed by the parties in writing within forty five (45)
days following the signing of this Agreement and following the receipt of an
insurance expert's advice. Such policies shall name the other Party as an
additional insured or loss payee and shall be cancelable only after sixty (60)
days advance written notice to the other Party. The above policies shall, to the
extent insurable, also cover contractual liability and shall provide for the
protection of a waiver of subrogation by all insurance carriers in favor of the
other party. Without derogating from the obligation to produce insurance
policies as set forth above, each Party shall from time to time furnish to the
other party certificates of insurance evidencing such insurance policies, at the
Marketing Arm's request. In the event that the Parties hereto will be advised to
purchase a single insurance policy (regarding third party claims and product
liability) for both Parties, subject to the consent of all Parties to do so, the
provisions of this Section 7.6 shall apply to such insurance policy,
mutatis mutandis.

 
 
 
18

--------------------------------------------------------------------------------

 
 
7.7  
The Parties hereto hereby agreed that the costs of the product liability
insurance policy with respect to the Products purchased by the Marketing Arm
shall be borne by the parties hereto in equal parts. However, Elgressy's share
of the said costs shall be deducted each year from the Additional Payments due
to Elgressy in the first four transactions under this Agreement (hereinafter
"Elgressy Insurance Participation Costs").  

 
 
8.  
LIABILITIES

 
 
8.1  
Subject to the terms and conditions of this Agreement, including the Elgressy
limited warranty according to Section 4.3 above, Elgressy shall be liable for
all debts, liabilities and obligations of any kind, including without limitation
under applicable Regulatory Requirements or to any third party, incurred in
direct or indirect connection with the manufacture of the Products and the
performance of its obligations under this Agreement during the term of this
Agreement commencing after its signing by both parties hereto and/or resulting
from any product liability or intellectual property infringement, environmental
law or similar claim filed against the Marketing Arm by Elgressy or any third
party with respect to any Products manufactured by Elgressy (the "Elgressy
Liability"). Notwithstanding the foregoing, with regard to third party claims
with regard to intellectual property infringement by Elgressy,  Elgressy’s
liability to indemnify the Marketing Arm for all amounts awarded in favor of
such third party by a final judgment of a competent court against the Marketing
Arm with respect to  breach by Elgressy of such third party’s intellectual
property rights (“IP Infringement Awards”), shall be unlimited.

 
 
8.2  
Subject to the terms and conditions of this Agreement, the Marketing Arm shall
be liable for all debts, liabilities and obligations of any kind, including
without limitations under applicable Regulatory Requirements or to any third
party, incurred in direct or indirect connection with the marketing, sale
installation, support and service of the Products pursuant to this Agreement,
during the term of this Agreement commencing after its signing by both parties
hereto (the "Marketing Arm Liability").

 
 
 
19

--------------------------------------------------------------------------------

 
 
8.3  
It is hereby agreed and clarified that in no event whatsoever, shall the
liability of either Party except with respect to Elgressy unlimited liability
with regard to IP Infringement Awards, under this Agreement exceed the amount
actually received by such Party in consideration during three years (as from
Installation), for the specific project in connection with which the liability
will arise. For the purposes of this Section the amount actually received by the
Marketing Arm shall be deemed to be the amount received by the Marketing Arm
after deduction of any amount paid to Elgressy under this Agreement with respect
to the relevant Product. Furthermore, the indemnification obligations of either
Party shall not be enforceable in the event of intentional acts and/or omissions
and/or gross negligence on the part of the Party claiming for indemnification.

 
 
8.4  
IN NO EVENT WILL ANY PARTY HERETO, OR ITS RESPECTIVE SUBSIDIARIES, AFFILIATES,
EMPLOYEES, OFFICERS, AND DIRECTORS, HAVE ANY LIABILITY UNDER THIS AGREEMENT,
REGARDLESS OF THE BASIS ON WHICH THE OTHER PARTY IS ENTITLED TO CLAIM DAMAGES
(INCLUDING BREACH, NEGLIGENCE, MISREPRESENTATION, OR OTHER CONTACT OR TORT
CLAIM) FOR ANY SPECIAL, INCIDENTAL, PUNITIVE OR INDIRECT DAMAGES, OR FOR ANY
ECONOMIC CONSEQUENTIAL DAMAGES (INCLUDING LOST PROFITS OR SAVINGS), EVEN IF
FORESEEABLE OR EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES. FOR THE REMOVAL OF DOUBT, THE FOREGOING LIMTATION SHALL NOT APPLY TO
LEGAL FEES INCURRED BY ANY PARTY HERETO.

 
 
9.  
REVENUE BASED MODEL

 
 
9.1  
Elgressy shall be entitled to the following consideration for all Products
leased/sold to Customers (the "Revenue Based Model") under a Lease/Sale
Agreement:

 
 
9.1.1  
*

 
 
10.  
INTELLECTUAL PROPERTY

 
 
10.1  
Elgressy owns and shall retain all rights, title and interest in the
intellectual property associated with the Products (except for off the shelf
components purchased from third parties) and in the Elgressy Trademarks (as
defined below), including intellectual property rights  and any derivatives
thereof, updates, enhancements, modifications or improvements made thereto.

 
 
10.2  
The Marketing Arm acknowledges and agrees that Elgressy is the sole owner of all
rights, title and interest in the Products and the Elgressy Trademarks,
copyrights, know-how, trade secrets, patents and other proprietary rights, and
all proprietary, trademark or copyright markings thereon throughout the world.
Without limiting the above, all use by the Marketing Arm of Elgressy Trademarks
shall inure to the benefit of Elgressy and the Marketing Arm shall not obtain
any rights thereto.

 
 
 
20

--------------------------------------------------------------------------------

 
 
10.3  
The Marketing Arm shall cooperate to a reasonable extent with Elgressy, in
protecting Elgressy’s proprietary rights, including intellectual property rights
in the Products within the jurisdictions that the Marketing Arm is entitled to
sell the Products pursuant to this Agreement without the need for prior consent
of Elgressy, and in those jurisdictions where the Marketing Arm has actually
leased or sold Products, subject however to reasonable availability of the
Marketing Arm and its personnel and further provided that all out of pocket
expenses incurred by the Marketing Arm and/or its personnel shall be borne by
Elgressy, as shall be agreed upon in advance. Additionally, without derogating
from any other obligations hereunder, the Marketing Arm shall ensure that any
potential clients and/or Customers  are aware of all of the Elgressy’s rights.

 
 
10.4  
The Marketing Arm agrees to market the Products in the Territory under any
trademarks and trade names used by Elgressy (including Elgressy’s name or any
other trademark or trade name used or claimed by Elgressy during the term of
this Agreement, collectively referred to herein as the  “Elgressy Trademarks”).
Elgressy hereby consents to the use of the Trademarks in the Territory and
elsewhere, if applicable, by the Marketing Arm solely in connection with the
marketing and sale of Products and otherwise in accordance with the terms of
this Agreement.

 
 
10.5  
The Marketing Arm’s use of the Trademarks shall be limited to use for
distribution of the Products in the manner contemplated by this Agreement. The
Marketing Arm shall use its best efforts to seek the prior written consent of
Elgressy prior to the use of the Trademarks in connection with any packaging or
brochures. The Marketing Arm further agrees that it will not contest, during or
after the term of this Agreement, any Trademark and it will not use, after the
term of this Agreement, any Trademark, or other intellectual property rights of
Elgressy, except as expressly provided hereunder.

 
 
10.6  
The Marketing Arm agrees not to remove, alter, obscure or destroy any Trademark,
copyright markings or confidentiality legends placed upon or contained within
materials related to Elgressy and/or its Products or documentation related
thereto. The Marketing Arm agrees not to attach or apply to the Products and any
promotional materials related thereto, any label, marking or other information
which has not been approved by Elgressy in writing in advance.

 
 
10.7  
Notwithstanding any of the aforementioned, during the term of this Agreement and
with respect with (i) and (iii) below for 2 years following termination of this
Agreement, and with respect to the remaining subsections of this Section 11.7
with no limitation of time, the Marketing Arm shall: (i) not engage, by itself
or through the assistance of any third party (including Subagents) directly or
indirectly, in the research, development, manufacturing, marketing,
distribution, sale, lease or licensing of any product which is or may constitute
a derivative work of the Products (or any part thereof); (ii) not represent that
it possesses any proprietary interest in the Product (or any part thereof);
(iii) not directly or indirectly, take any action to contest the company’s
intellectual property rights or infringe them in any way; (iv) not register, nor
to have registered, any, domain names, trademarks, trade names or symbols of
Elgressy (or which are similar to Elgressy’s); and (v) save for the specific
purpose contained in this Agreement, it shall not use the Trademarks,
trade-names of Elgressy in any manner whatsoever.

 
 
 
21

--------------------------------------------------------------------------------

 
 
10.8  
Subject to the Marketing Arm's non-compete and confidentiality undertakings,
after termination of this Agreement, no party shall be restrained in any way
from approaching any Customer(s) and/or from doing any business with such
Customer(s) whether in the Territory or the Field or without.

 
 
11.  
CONFIDENTIALITY

 
 
11.1  
Each of the Parties hereto acknowledges that the Confidential Information of the
other Party comprises valuable trade secrets and is proprietary to such other
Party. At all times during and after the termination of this Agreement, each of
the Parties hereto shall hold the Confidential Information of the other Party in
strict confidence and shall not disclose the same to any other person, firm, or
corporation except as reasonably required to perform its obligations under the
Agreement. The foregoing obligation shall not extend to information that: (a) is
contained in a generally available publication; (b) it can be documented that is
or becomes available to the public or the trade during or after termination of
this Agreement, other than as a result of any disclosure by the disclosing Party
of its own Confidential Information or any other person receiving Confidential
Information from such Party; (c) the disclosing Party has documentation showing
that the information is known to it prior to the disclosure thereof by the other
Party from a source independent of it.

 
 
11.2  
Each of the Parties hereto shall ensure that each of its employees, agents,
subcontractors,  sub-distributors and Subagents (as applicable) shall be subject
to a written agreement for the benefit of the other Party containing terms
comparable to the terms in this Agreement with respect to the maintenance and
non-use of Confidential Information.

 
 
11.3  
Each Party will promptly report to the other Party any actual or suspected
violation of the terms of this Section 11, and will take all reasonable further
steps requested by such Party to prevent, control or remedy any such violation.

 
 
11.4  
Each Party hereto shall, upon the termination of this Agreement or the request
of the other Party at any time, return to the requesting Party all tangible
manifestations of Confidential Information (and all copies and reproductions
thereof), including, without limitation, any and all results, data, financial
results, business plans, or other information produced using Confidential
Information.

 
 
11.5  
At any time during or after the term of this Agreement and for 2 years following
termination of this Agreement, the Marketing Arm shall not take any action to
challenge or assist any other person in challenging the validity of any patents
of Elgressy registered as Patents or patent applications filed prior to the
termination of this Agreement.

 
 
 
22

--------------------------------------------------------------------------------

 
 
11.6  
Elgressy hereby acknowledges that the Marketing Arm is a  corporation which has
stock listed for trading in the USA and in light of the above, it undertakes not
to purchase or sell any of the Marketing Arm's securities, not to use any
information received from the Marketing Arm for trading in the latter's
securities, whether directly or indirectly, and further not to provide any third
party with any information relating to the Marketing Arm which could be used for
trading in Marketing Arm's securities in any way whatsoever, in each case, to
the extent that any such activity  may constitute a breach of any applicable
law.

 


 
12.  
TERM AND TERMINATION

 
 
12.1  
Term. Subject to the provisions of this Section 11, the term of this agreement
shall be for a period of twenty years (20) years from   the Effective Date. 11.2

 
 
12.2  
Termination. This Agreement may be terminated in its entirety prior to
expiration of the term, as provided in Section 12.1 above, by prior written
notice to the other Party, whom shall have no claim whatsoever with respect to
such termination of Agreement, as follows:

 
 
12.2.1  
Immediately, by either Party, by written notice, in the event of a Material
Breach, subject to the grace period set forth in Section 1.15 above;

 
 
12.2.2  
By either Party, effective immediately, if the other party should become the
subject of any voluntary or involuntary bankruptcy, receivership, or other
insolvency proceeding or make an assignment or other arrangement for the benefit
of its creditors;

 
 
12.2.3  
By Elgressy, effective immediately, if the Marketing Arm attempts to sell,
assigns, delegates or transfers any of its rights and obligations under this
agreement, without having obtained Elgressy’s prior written consent thereto;

 
 
12.2.4  
By Elgressy, effective immediately, if the Marketing Arm sells the Products out
of the Territory and/or the Field in breach of this Agreement;

 
 
12.3  
Rights of Parties on Termination or Expiration. The following provisions apply
upon the termination or expiration  of this Agreement.

 
 
12.3.1  
The Parties will work together in good faith to wind down their relationship in
an orderly manner.

 
 
12.3.2  
Each of the Parties hereof will return to the other Party, or destroy, as the
other Party shall instruct all Confidential Information (and any and all copies
thereof), any patents, drawings, formulae, samples, documents, literature and
any other information in its possession. No Party shall make or retain any
copies of Confidential Information of the other party that it may have received.

 
 
 
23

--------------------------------------------------------------------------------

 
 
12.3.3  
The Marketing Arm shall cease soliciting orders for the Products, shall transfer
to Elgressy all Pilots and demonstration material and immediately cease all use
of Confidential Information and marketing materials previously furnished by
Elgressy and then in the Marketing Arm’s possession;

 
 
12.3.4  
Subject to Elgressy's rights of assignment of any and all Subagents Agreements,
any Subagents Agreements entered into by the Marketing Arm with respect to any
Products shall terminate without any liability to Elgressy and the Marketing Arm
shall indemnify Elgressy and hold Elgressy harmless from and against any and all
liabilities, costs and expenses (including without limitation reasonable
attorneys fees) associated with, arising out of or as a result of the
termination of any such Subagents.

 
 
12.3.5  
The Marketing Arm shall immediately prepare a statement listing all active
Customers and the type and amount of orders of Products that were expected to be
sold to such Customers by the Marketing Arm during the sixty (60) day period
following the date of expiration or termination of this Agreement. The Marketing
Arm shall deliver to Elgressy all open orders for Product received by the
Marketing Arm on or prior to the date of the notice of termination or
expiration.

 
 
12.3.6  
Upon Elgressy’s election, the Lease and Sale Agreements and all the rights and
obligations therein shall be assigned to Elgressy and Elgressy will undertake
all the obligations vis–a-vis the Customers deriving from such Leasing
Agreements and sign all required documents to give effect to this Section 12.3.6
and further that such assignment shall have full force and effect vis-à-vis the
Customers, including, without limitations, by way of signing any reasonably
required documents, provided however, that Elgressy shall have provided the
Marketing Arm with an irrevocable waiver from any claim and/or liability on the
part of the Marketing Arm under such Lease and Sale Agreements;

 
 
12.3.7  
With respect to all Lease Agreements within and outside the Territory and the
Fields, the Marketing Arm shall be entitled to payment of the following sum with
regard to all Lease Agreements entered into by the Marketing Arm and assigned to
Elgressy: *

 
 
12.3.8  
Sole Remedy. The Marketing Arm’s right to receive the post-termination
commission provided in Section 12.3.7 above shall constitute the Marketing Arm’s
sole remedy for or arising out of termination or expiration of this Agreement
under Section 12.1 above.

 
 
 
24

--------------------------------------------------------------------------------

 
 
12.3.9  
Outstanding Purchase Orders. Purchase Orders entered into prior to the
expiration or termination of this Agreement shall be valid and remain in effect
for the period of time necessary to fulfill the terms of the Purchase Order,
provided that: (a) Elgressy shall have no obligation to confirm Purchase Orders
requesting delivery after expiration of this Agreement, and (b) after a notice
of termination is given, the Marketing Arm will remain obligated to confirm
purchase orders requesting delivery prior to the effective date of termination.
The provisions of this Agreement shall be applicable to an otherwise valid
purchase order, notwithstanding the termination or expiration of this Agreement

 
 
12.4  
Survival. Sections 2.3.1, 3.9, 4.2- 4.4, 4.6, 4.12, 7.1-7.3, 7.5, Error!
Reference source not found.,11.1, 12.3.7 and 12.5 shall survive the expiration
or termination of this Agreement for any reason whatsoever.

 
 
12.5  
Payments to Elgressy. In the event of termination or expiration, following which
(i) there are Lease Agreements in force, which were not assigned to Elgressy,
and (ii) the Marketing Arm continues to receive the Lease Price with respect to
such Lease Agreement, then Elgressy shall be entitled to *set out in Section
Error! Reference source not found. for as long as the Marketing Arm receives any
part of the Lease Price.

 
 
13.  
MISCELLANEOUS

 
 
13.1  
Applicable Law. This Agreement shall be construed, enforced, and performed in
accordance with the laws of Israel and the competent court of Tel Aviv shall
have exclusive jurisdiction over all matters arising in connection with this
Agreement.

 
 
13.2  
Taxes. Each of the Parties hereto shall bear his own taxes under any applicable
law.  Notwithstanding the above, it is hereby clarified that the Marketing Arm
shall be entitled to withhold taxes from the amounts due to Elgressy to the
extent required by any applicable law, unless Elgressy provided the Marketing
Arm with the required document which under the applicable law, removes the
Marketing Arm's legal requirement to withhold taxes.

 
 
13.3  
Entire Agreement. This Agreement, including the Appendices, Schedules and
Exhibits hereto, if any, represents the entire Agreement between the Parties on
the subject matter hereof. There are no conditions to this Agreement not
expressed herein. No modification of this Agreement will be effective unless in
writing and signed by both parties.

 
 
13.4  
Notices. All notices under this Agreement shall be sent by certified mail,
return receipt requested, addressed to the Parties at the addresses immediately
below their respective signatures hereto, or to such other address of which
either Party may advise the other in writing.

 
 
13.5  
Force Majeure. No Party shall be in default hereunder by reason of any failure
or delay in the performance of any obligation under this Agreement (excluding
payment obligations) where such failure of delay arises out of any cause beyond
the reasonable control and without the fault or negligence of such Party. Such
causes shall include, without limitation, storms, floods, other acts of nature,
fires, explosions, riots, war or civil disturbance, strikes, embargoes and other
governmental actions or regulations that would prohibit a Party from ordering or
furnishing Products or from performing any other aspects of the obligations
hereunder, delays in transportation, and inability to obtain necessary labor,
supplies, or manufacturing facilities.

 
 
 
25

--------------------------------------------------------------------------------

 
 
The Party affected by a force majeure event shall inform the other Party in
writing as soon as practicable of (i) the occurrence of the force majeure event;
(ii) the reasonable estimation of the effect of the force majeure event has on
the party's Agreement's obligation; (iii) the measures being taken in order to
limit and minimize the effects of the force majeure event; and (iv) the probable
duration of the force majeure event to the extent known to the affected Party.
The Party affected by the force majeure event shall inform the non-affected
party, as soon as practicable following the end of the force majeure event with
respect to such termination and as soon as practicable thereafter begin to
perform its Agreement obligations anew at such time. In the event that Force
Majeure exists for a consecutive period of 120 days, either Party may terminate
this Agreement by written notice to the other Party.
 
 
13.6  
Severability. If any provision of this Agreement is held to be illegal or
unenforceable or invalid, that provision shall be limited or eliminated to the
minimum extent necessary so that this Agreement shall otherwise remain in full
force and effect and enforceable.

 
 
13.7  
Non-assignment. This Agreement shall be binding on and inure to the benefit of
[Missing Graphic Reference]the successors and assigns of the business interests
of a Party and may be assigned by a Party to an acquirer of substantially all of
a Party’s assets in conjunction with such an acquisition, subject to the
assumption by the acquirer of Elgressy's obligations pursuant to this Agreement
and its undertaking to respect in full the Marketing Arm's rights under this
Agreement, as the case may be. In addition, Elgressy may assign any of its
rights or obligations hereunder to any parent, Affiliate or subsidiary
corporation of Elgressy provided Elgressy is controlling or controlled by such
assignee. Other than as set forth immediately above, a Party may not sell,
assign, delegate, or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the other Party.

 
 
13.8  
Headings. Any headings used herein are for convenience in reference only and are
not a part of this Agreement, nor shall they in any way affect the
interpretation hereof.

 
 
13.9  
Multiple Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, by all of which
together shall constitute one and the same instrument.

 
 
 
26

--------------------------------------------------------------------------------

 
 
13.10  
Relationship Between The Parties. This Agreement is not intended by the parties
to constitute or create a joint venture, pooling arrangement, partnership,
agency or formal business organization of any kind. Elgressy and Marketing Arm
shall be independent contractors with each other for all purposes at all times
and no Party shall act as or hold itself out as agent for the other, nor shall
either Party create or attempt to create liabilities for the other party.

 


[Signature Page Follows]
 

 
 
27

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Elgressy and the Marketing Arm have caused this instrument
to be executed as of the day and year first above written.






 
CARDIO VASCULAR MEDICAL DEVICES CORP.
 
 
By:/s/ Lavi Krasney
 
 
Name: Lavi Krasney
 




ELGRESSY ENGINEERING SERVICES (1987) LTD




 
By: /s/ Elroy Amitzur
 
 
By: /s/ Gaby Elgraisy
 


 


 


[Signature Page for Marketing Agreement between Cardio and Elgressy]


 
28

--------------------------------------------------------------------------------

 

SCHEDULE 1.8
FIELDS
 
1.

 
 
1.  
any and all power plants in the USA, whether privately or publicly owned

 
 
2.  
the following hotel chains in the USA, subject to Sections 3.4.4 and 3.6 and
3.8  of the Agreement:

 
o  
                             *

The Marketing Arm should choose only 2 hotel chains out of this list for the 1st
year and an additional Hotel chain in each subsequent year according to
Section3.5

 
29

--------------------------------------------------------------------------------

 
 

SCHEDULE 1.14A
ELGRESSY SLA

 
30

--------------------------------------------------------------------------------

 
 

SCHEDULE 1.14B
MA SLA



 
31

--------------------------------------------------------------------------------

 
 

SCHEDULE 1.22
TERRITORY
1. Germany
2. The following States:
§  
California

§  
Texas

§  
Florida

§  
Nevada

§  
Pennsylvania



The Marketing Arm should choose 3 States out of this list for the 1st year, and
an additional State in each subsequent year according to Section 3.5.


 
32

--------------------------------------------------------------------------------

 
 

SCHEDULE 2.3.1

PROVISIONS TO BE INCLUDED IN SUBAGENT’S AGREEMENT


1.  
Elgressy’s right to terminate such Subagent Agreement in the event of breach of
this Agreement and/or the Subagent Agreement, if such breach is not cured within
30 days of receiving a notice by the Marketing Arm from Elgressy regarding such
breach.

2.  
Undertaking to purchase and maintain for the period of Subagent Agreement the
Insurance Policies, to name each of the Marketing Arm and Elgressy as additional
insured or loss payee.

3.  
Confidentiality and Non-Compete provisions.

4.  
Restriction with respect to the modification of the Product.

5.  
Undertaking to provide the MA with Reports.

6.  
Provisions with respect to Elgressy’s IP rights, as are included in the
Agreement.

7.  
Provisions regarding termination including provisions with respect to Subagent’s
liability to act in accordance with existing contracts, to the extent required,
the duty to pay all amounts due and the duty to transfer to Marketing Arm any
payments it receives following termination with respect to the Product.

8.  
All Subagent's rights shall terminate upon termination of the Marketing Arm's
rights.

9.  
Elgressy liability shall be limited – all as set out in the Agreement.


 
33

--------------------------------------------------------------------------------

 
 

SCHEDULE 3.6
*
SCHEDULE 4.3
*

 
34

--------------------------------------------------------------------------------

 
 

SCHEDULE 5.2
FORM OF REQUEST FOR QUOTATION AND PURCHASE ORDER]



 
35

--------------------------------------------------------------------------------

 
 

SCHEDULE  Error! Reference source not found.(a)
*

 
36

--------------------------------------------------------------------------------

 
 

SCHEDULE 9.1.1(b)
INVOICE AND PAYMENT TERMS


§  
Elgressy shall invoice the Marketing Arm at the time of acceptance of the order
by Elgressy.



§  
Payment terms for the Products shall be:

30% upon Order
30% upon loading on exporting vehicle.
30% upon arrival to port of destination
10% 60 days after arrival to port of destination





 
37

--------------------------------------------------------------------------------

 
